IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRANDYN WILLIAM GAYLER,                               No. 62612
                Appellant,
                vs.
                THE STATE OF NEVADA,
                                                                          FILED
                Respondent.                                                APR 0 9 2013
                                                                          TRACE K. LINDEMAN
                                                                     CLEVOMEWT
                                                                     kV
                                                                    BY    t4(
                                                                            DEPUTY CLERK



                                     ORDER DISMISSING APPEAL


                            This is an appeal from a district court order denying a motion

                to reconsider revocation of probation. Eighth Judicial District Court,

                Clark County; Jerome T. Tao, Judge.

                            We ordered appellant's counsel to show cause why this appeal

                should not be dismissed because no statute or court rule authorizes an

                appeal from an order denying reconsideration. See Phelps v. State, 111

                Nev. 1021, 1022, 900 P.2d 344, 345 (1995); Castillo v. State, 106 Nev. 349,

                352, 792 P.2d 1133, 1135 (1990). In response, counsel asserts that this

                court has jurisdiction because the motion filed below sought to modify the

                sentence imposed after revocation of probation. The record before this

                court does not establish that appellant sought to modify his sentence and

                it does not appear that the district court treated the motion for

                reconsideration as a motion to modify. Because appellant has failed to




SUPREME COURT
        OF
     NEVADA


(0) I947A

                                                                                '41-1!
establish this court's jurisdiction, we

                ORDER this appeal DISMISSED.


                             A  ct_A. t/ezAt'N
                          Hardesty
                                                 ,J.



o i.ot
c
                                                       ,J.
Parraguirre


cc: Hon. Jerome T. Tao, District Judge
     Turco & Draskovich
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                          2
         1,14